Whitfield, C. J.,
delivered the opinion of the court.
The primary definition in all the dictionaries of the word “artesian” indicates a well from which the water flows naturally without artificial pressure; but the secondary definition of this word in the Century and Standard dictionaries, and others, seems to indicate that it may be applied also to wells from which the- water is made to flow by artificial means. The word “artesian,” therefore, becomes a term of equivocal significance, standing unexplained in a contract. It was hence competent to introduce parol testimony to show what meaning it had in this particular contract. The court, consequently, erred in excluding this testimony; it should receive all parol testimony showing what meaning this word “artesian” had as used by the parties to this contract.
Reversed and remanded,